Melvin Mayfield, Judge, dissenting. I cannot agree with the majority opinion in this case. First: I assume that the opinion’s statement that the appellant “had not asked for approval of more conservative measures in the alternative” means that he could — or probably could — have had such measures if he had asked for them. If this is what that language means, then I would remand to allow such a request to be made rather than simply affirming the Commission’s denial of benefits. Moreover, even if the appellant has had the stomach-stapling procedure that the Commission’s opinion said appellant had made arrangements to be paid for by the Arkansas Department of Health, he would be entitled to temporary total disability benefits for some period during the recovery from that procedure. And if, as the majority opinion states, “reasonable minds could conclude it would be preferable to continue dietary weight loss measures rather than implement a surgical procedure with its concomitant risks,” would not the appellant be entitled to the “surgical intervention” for his herniated disk if he has lost the weight — by dietary measures — that the neurosurgeon thought necessary? But we simply affirm the Commission and make no provision for any additional hearing or determination. Finally, why should the appellee not pay for any disability which the appellant has as a result of his injury? As the opinion of the dissenting Commissioner points out, the law is settled that an employer takes a claimant as he finds him — and the appellant in this case weighed 300 pounds at the time of his pre-employment physical. Or is the employer relieved from paying for the disability an employee receives while working if the employee is simply unable to lose weight because — as the majority opinion puts it — the failure to do this is “due to a psychological eating disorder”? We did not think so when we indicated in Weller v. Darling Store Fixtures, 38 Ark. App. 95, 828 S.W.2d 858 (1992), that Professor Larson was right when he summarized the law in this area as follows: When the treatment prescribed takes the form of exercise or wearing a brace, or undergoing an alcohol detoxification program, obviously there is no element of risk, and unreasonable refusal to follow medical instructions will lead to a loss of benefits for any disability attributable to this refusal. But when the prescribed treatment involves weight reduction, although in principal the cases should be assimilated to the exercise cases, courts have been less stern, perhaps because almost everyone has some personal experience of good-faith but ineffective weight-reduction efforts — and are reluctant to stigmatize these all-too-human failures as “willful refusal.” 1 A. Larson, The Law of Workmen’s Compensation § 13.22(d). I dissent.